Citation Nr: 0740217	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.T.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He died on August [redacted], 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decisional letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which found that the appellant was not a 
surviving spouse for the purpose of receiving VA death 
benefits.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in November 2007.  Evidence pertinent to 
the matter on appeal was received contemporaneously with the 
appellant's November 2007 Board hearing.  The appellant has 
waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1971 
and were divorced in February 1976.  A daughter, the only 
child of the couple, was born in 1974.

2.  The veteran and the appellant entered into a common law 
marriage that lasted more than one year immediately preceding 
the veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes are 
met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.54, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 2003 RO action determined that the veteran died of 
a service-connected disability.  The appellant seeks VA death 
benefits as the surviving spouse of the veteran.

In light of the favorable decision herein, there is no 
prejudice to the veteran by the Board proceeding with 
adjudication of the issue on appeal without further 
discussion as to VA's duties to notify and assist under the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).

In general, dependency and indemnity compensation benefits 
are payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310.

The law provides that VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 C.F.R. § 3.54.

Additionally, 38 C.F.R. § 3.54(e) indicates that when there 
has been more than one marriage to the veteran, for periods 
commencing on or after January 1, 1958, where a surviving 
spouse has been married legally to a veteran more than once, 
the date of the original marriage will be used in determining 
whether the statutory requirement as to the date of marriage 
has been met.

The requirements of 38 C.F.R. § 3.1(j) means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.

The state of Texas, where the veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are: (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
Tex. Fam. Code ann. § 2.401.

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

Analysis

The veteran died in August 2003.  A November 2003 RO action 
determined that the veteran died of service-connected 
disability.  The appellant seeks VA death benefits as the 
surviving spouse of the veteran.  The RO, while acknowledging 
that a common law marriage existed between the appellant and 
the veteran, denied the claim on the basis that the common 
law relationship had not existed for a period of greater than 
one year immediately preceding the veteran's death.

The appellant and the veteran were married in July 1971 and 
were divorced in February 1976.  A daughter, the only child 
of the couple, was born in 1974.  The appellant asserts that 
the couple had a common law marriage from approximately 
January 1998 until the time of the veteran's death.  The RO 
has essentially found that while such a common law 
relationship existed, it existed only from October 2002 to 
the date of the veteran's death in August 2003.  As such, in 
that, according to the RO, the common law marriage was less 
than one year's duration, the appellant was not able to be 
recognized as the veteran's surviving spouse for the purpose 
of receiving VA benefits.

A copy of the veteran's will is of record.  This document was 
signed by the veteran in July 2003, shortly prior to his 
death.  Article I of the veteran's will indicated that the 
veteran and the appellant had entered into a common law 
marriage beginning on or about October 2002.

At the November 2007 Board hearing and elsewhere, the 
appellant asserted that she had lived with the veteran as 
husband and wife since 1998.  While the Board is unable to 
determine the exact time such a relationship started, the 
Board finds that such a relationship existed at least one 
year immediately preceding the veteran's death.

Testimony from T.T. (a family friend involved in religious 
work) at the November 2007 Board hearing (Hearing transcript 
at pages 8-12) reveals that the veteran and the appellant 
essentially shared a common residence since at least 1999.  
T.T. noted that the veteran would use a bedroom at that 
residence, and also had medications and a special urological 
aid at the house.  The Board here observes that the file 
contains copies of bills and statements that indicate that 
the veteran received at least some of his mail at this 
location.

T.T.'s testimony also indicated that the veteran and the 
appellant presented themselves as husband and wife at 
religious services and when dining during the time frame in 
question.  T.T's assertion in this regard is supported by 
sworn affidavits and statements (VA Form 21-4171, Supporting 
Statement Regarding Marriage) from the couple's daughter and 
acquaintances.

The Board observes that information contained in an April 
2001 VA hypertension examination appears to be of great 
significance in this case.  A paragraph on page 3 of that 
examination contained the following:

The veteran currently lives with his ex-
wife who does driving for him.  She has 
to help him bathe and dress.

Viewed together, the veteran's will, T.T's testimony, items 
of mail, statements from the veteran's daughter and 
acquaintances, and, most importantly, the comments the 
veteran made during the April 2001 VA examination, lead the 
Board to conclude that the veteran and the appellant had a 
common-law relationship that had existed for more than one 
year immediately preceding the veteran's death.

While this claim is not without some inconsistencies, the 
Board has resolved such doubt in the appellant's favor.  As 
such, entitlement to recognition as the veteran's surviving 
spouse for the purpose of Department of Veterans Affairs 
death benefits is warranted.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


